On a former day of this term, we dismissed this case for want of a sentence. This defect has been remedied.
Appellant was convicted of theft. In bar to this prosecution, she set up an agreement made through her attorneys, Jackson 
Brown, with the State; they (Jackson  Brown) claiming the right to represent the State, as well as the defendant, in this agreement. The substance of this agreement was, if the appellant would give evidence in a case involving the murder of Maggie Twomey, that she should not be prosecuted for this theft, nor for any criminal connection she might have had with the murder case, including perjury confessedly committed by appellant in the murder case. On motion, this plea was stricken out. In this there was no error. The rule is, that such an agreement can only be made with a witness in regard to a particular transaction under investigation. His protection extends to any connected offense which in good faith he discloses, as a part of the one to which he was admitted as a witness, though in truth the transaction constitutes a separate crime, but not two distinct offenses. 1 Bish. Crim. Proc., secs. 1164, 1165; Rex v. Lee, Russ.  R., 361; Rex v. Brunton, Id., 454; The People v. Whipple, 9 Cow., 707. There is no connection whatever shown by this plea between the theft in this case and the murder of Maggie Twomey. Again, if the testimony of a witness is corrupt, he is entitled to nothing by such agreement. Appellant deliberately states in her plea that she committed perjury in the Twomey murder case. Now, if a contract with the proper authorities, releasing her from any crime or offenses growing out of or pertaining to that case, had been made, and she had been placed upon trial for the murder, or any illegal connection with that murder, she could not claim the benefit of such contract, because of her perjury in that case.
The facts are not before us. The case is appealed alone upon the matters above discussed.
The judgment is affirmed.
Affirmed.
Judges all present and concurring.